Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 1 of 12 PageID: 113
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 2 of 12 PageID: 114
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 3 of 12 PageID: 115
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 4 of 12 PageID: 116
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 5 of 12 PageID: 117
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 6 of 12 PageID: 118
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 7 of 12 PageID: 119
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 8 of 12 PageID: 120
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 9 of 12 PageID: 121
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 10 of 12 PageID: 122
Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 11 of 12 PageID: 123
 Case 3:20-cv-02869-MAS-ZNQ Document 14 Filed 11/17/20 Page 12 of 12 PageID: 124




  without discovery for a plaintiff to plead this type of claim in light of Twombly and Iqbal.” Essex,

  2010 WL 5069871, at *3. “Indeed, the Third Circuit has cautioned that ‘[c]ourts must be sensitive

  to the fact that application of Rule 9(b) prior to discovery may permit sophisticated defrauders to

  successfully conceal the details of their fraud’ and that ‘particularly in cases of corporate fraud,

  plaintiffs cannot be expected to have personal knowledge of the details of corporate internal

  affairs.’” Hunt, 2012 WL 72286, at *5 (quoting Craftmatic Secs. Litig., 890 F.2d 628, 645 (3d

  Cir. 1989)). Nevertheless, “[a]s the Court stated in Iqbal, Rule 8 ‘does not unlock the doors of

  discovery for a plaintiff armed with nothing more than conclusions.’” Essex, 2010 WL 5069871,

  at *3 (quoting Iqbal, 556 U.S. at 678-79).

IV.      CONCLUSION

         For the foregoing reasons, Defendants’ Motion to Dismiss is granted. Plaintiff’s claims

  against Defendants TIA Corporation, Behavioral Rehabilitation Services, Inc., and A Forever

  Recovery, Inc. are dismissed without prejudice.



                                                                 ________
                                                                 __    _ ______
                                                                              ____
                                                                              ____ _
                                                               ____________________________
                                                                 CHAEL A
                                                               MICHAEL  A. SHIPP
                                                                              P
                                                               UNITED STATES DISTRICT JUDGE




                                                  12
